Citation Nr: 0941896	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
bilateral knee disability.

2.  Entitlement to service connection for disabilities of the 
right and left ankles.

3.  Entitlement to service connection for residuals of an 
injury to the right hand, to include burns and scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983.  Significantly, the Veteran served in the 
Reserves from 1983 to 1997, and had several periods of active 
duty for training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA), although the Veteran's specific periods of 
ACDUTRA and INACDUTRA have not yet been identified or 
verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that in pertinent part, denied service connection 
for right hand burns and scars; and right and left ankle 
injuries; and, determined that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for bilateral knee pain.

Jurisdiction over the claims file currently lies with the RO 
in Honolulu, Hawaii.  In July 2009, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in Honolulu.  A transcript of his testimony 
is associated with the claims file.  At the Veteran's 
request, the record was held open for a period of 60 days to 
allow him an opportunity to submit additional evidence in 
support of his claims.  

The reopened issue of entitlement to service connection for a 
bilateral knee disability, along with the other issues on 
appeal, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

FINDINGS OF FACT

1.  In a November 1998 rating decision, service connection 
for bilateral knee pain was denied.  A notice of disagreement 
was not received within the subsequent one-year period, and 
that decision became final.

2.  Evidence submitted since the November 1998 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a bilateral 
knee disability, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
November 1998 rating decision which denied service connection 
for bilateral knee pain, thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a bilateral knee disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance with respect to the claim to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a November 1998 rating decision issued by the Records 
Management Center in St. Louis, Missouri, service connection 
for bilateral knee pain was denied.  The basis of the denial 
was there was no evidence of a current disabling condition of 
either knee to which the Veteran's claimed knee pain could be 
attributed.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he has a disability of 
his knees, including degenerative arthritis of both knees, 
which he attributes to an injury sustained during active duty 
in 1982, and subsequent injuries sustained during periods of 
ACDUTRA.

Additional evidence has been added to the record, including 
the Veteran sworn personal hearing testimony, as well as 
private and VA treatment records showing current disabling 
conditions of both knees.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the Veteran did not have a current 
diagnosis of a disabling condition of either knee to which 
his complaints of pain could be attributed.  

Since the prior final decision, evidence has been added to 
the claims file, including evidence showing a current 
diagnosis of degenerative arthritis of the knees, evidence 
showing arthroscopic surgery of the knees, and the Veteran's 
hearing testimony that his knees have been bothering him ever 
since service.  This new evidence is material, as it includes 
competent evidence that cures the prior evidentiary defect.  
In essence, it provides evidence of a current disability of 
the knees.  

This new evidence, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Thus, the additional 
evidence is new and material and reopening the claim of 
service connection for a bilateral knee disability is 
warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a bilateral 
knee disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 
2002).  

The Veteran contends that he injured his knees, ankles and 
right hand during service.  Regarding the knees, the Veteran 
essentially maintains that he initially injured his knees 
during active service, in 1981 or 1982, and then re-injured 
them during periods of ACDUTRA and INACDUTRA in 1988.  

Regarding his right hand, the Veteran maintains that he 
suffered burns to his right hand when his weapon misfired and 
caused a back blast in 1996.  He was hospitalized at Tripler 
in 1996, during a period of ACDUTRA.

Regarding the ankles, the Veteran claims that he injured his 
ankles during active service in 1980.

In support of his claims, the Veteran submitted a copy of an 
Army certificate dated November 20, 1988 certifying that the 
Veteran was awarded the Army Achievement Medal for 
meritorious service while assigned as a team leader, Second 
Platoon, Company B, 100th Battalion, 44th Infantry during a 
period of annual training from 13 to 28 July 1988, at 
Pohakuloa training area in Hawaii.  The certificate further 
notes that the Veteran led his rifle team through rough 
terrain during hours of darkness, and suffered numerous leg 
wounds.  This certificate shows that the Veteran indeed 
suffered injuries to his leg during a period of ACDUTRA in 
1988.  A July 1988 service treatment record confirms that the 
Veteran had fallen and re-injured both knees.  What remains 
unclear, however, is whether any current disability is 
related to the 1988 injuries.  

In this regard, there is also evidence of injury to knees 
during active service.  August 1981 x-rays of the right knee 
were ordered because of edema and pain noted on the lateral 
side of the left knee in 1982.  Additionally, an April 1994 
service treatment record noted a twisting injury to the right 
knee in 1982, and current symptoms of giving say, instability 
when running fast.  The provisional diagnosis was a right ACL 
deficient right knee.  Another April 1994 service treatment 
record noted bilateral knee pain with a diagnosis of 
bilateral patellofemoral syndrome and right ACL deficiency.  

Also in support of the Veteran's claims is a copy of a 1996 
discharge summary from Tripler Army hospital showing that the 
Veteran was hospitalized for 11 days beginning on June 25, 
1996 for thermal burn-superficial partial thickness burns.  
The summary noted that the Veteran sustained the burns after 
a practice round went off in his hand.  This is consistent 
with the Veteran's testimony.  What remains unclear, however, 
is whether the Veteran's injury occurred during a period of 
ACDUTRA or INACDUTRA, and if so, whether the current 
disability of old traumatic residual and subluxation with 
persistent volar flexion deformity of the distal 
interphalangeal joint in the right fifth finger and/or soft 
tissue swelling and blebs in the second through fifth right 
fingers are residuals from the 1996 right hand injury.  
Additionally, it is unclear whether the Veteran has residuals 
scarring or other disability associated with the 1996 injury.  

In essence, the evidence clearly establishes that the Veteran 
had periods of ACDUTRA during which he suffered injuries to 
his legs and it appears that he also suffered injury to his 
right hand during a period of ACDUTRA although that has not 
yet been verified.  A review of the record indicates that the 
RO has attempted to obtain the Veteran's Army Reserve 
records, but has not yet exhausted all possible sources.  VA 
is under a duty to obtain records in the custody of a Federal 
department or agency. 38 C.F.R. § 3.159(c)(2).  Accordingly, 
VA must attempt to obtain these records.

It appears likely, based on the 1988 Army Certificate noted 
above, as well as the 1996 hospital discharge summary from 
Trippler, that the Veteran indeed suffered injuries during 
ACDUTRA or INACDUTRA periods.  In addition, there is evidence 
of a current disability of the knees and a current disability 
of the right hand.  Unfortunately, the RO has not yet 
obtained the requisite personnel records to confirm the 
periods of ACDUTRA or INACDUTRA, and it is unclear as to 
whether any current disability is related to the injuries 
suffered during ACDUTRA.  Notwithstanding the lack of 
personnel records, the Veteran should nevertheless be 
examined to determine whether there is a nexus between any 
current disability of the knees and/or right hand/wrist and 
the injuries suffered during service, particularly given the 
likelihood of a knee injury during ACDUTRA in 1988 and a 
hand/wrist burn injury during ACDUTRA in 1996.  

Regarding the Veteran's claim of service connection for 
disabilities of the ankles, the Veteran's service treatment 
records from his period of active duty indicate that he 
sprained his right ankle during service in February 1980.  
The Veteran maintains that he has suffered pain in the ankle 
since service.  

The Veteran is competent to state that he has suffered pain 
in his ankle since 1980.  Thus, he should be afforded a VA 
examination to determine the current nature and likely 
etiology of his ankle pain.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's Army Reserve personnel 
records have not been associated with the 
claims file.  VA is under a duty to 
obtain records in the custody of a 
Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2). Attempt to attempt to 
obtain these records in order to verify 
the Veteran's periods of active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  Verify the 
Veteran's periods of ACUDTRA and 
INACDUTRA with respect to his Reserve 
service.  Request assistance from the 
State Adjutant General's Office and the 
Service Department where necessary, 
including obtaining copies of orders and 
obtaining pay records from the 
appropriate state agency and/or the 
Defense Finance Accounting System.  
Attempt to obtain any records, including 
personnel and outstanding treatment 
records, associated with the Veteran's 
Reserve duty and associate them with the 
claims file.  Perform any and all follow-
up as necessary, and document negative 
results.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
knees, ankles, and right hand/wrist, not 
already associated with the claims file.  

3.  Schedule the veteran for the 
appropriate VA examinations to determine 
the current nature and likely etiology of 
the Veteran's right and left knee, right 
and left ankle, and right hand/wrist 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable 
to the claimed disabilities of the knees, 
ankles, and right hand/wrist.  The 
examiner should first identify if any 
such knee, ankle, and/or right hand/wrist 
disability exists, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current right or 
left knee, right or left ankle, and/or 
right hand/wrist disability had its onset 
during service, including any period of 
active duty OR ACDUTRA or INACDUTRA based 
on all of the pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the service treatment records, the 1996 
report of hospitalization, the 1988 Army 
Certificate, and any personnel records 
added to the claims file confirming 
periods of ACDUTRA and/or INACDUTRA, as 
well as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  Regarding the right hand/wrist, 
the examiner should comment on any 
orthopedic residuals, neurologic 
residuals and scarring associated with 
the claimed in-service injury.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


